The slaves Peter, Jess, and Miles, the property of George T. Wallace, were committed to the jail of Currituck County by justices of the peace under a criminal charge which was not bailable. They remained in jail until 14 January, 1861, when the Court of Oyer and Terminer was held for the said county, and then the cases of these slaves was submitted to the grand jury, who, after a careful examination, reported "that they found nothing against them, and therefore declined to make any presentment against them."
Thereupon the said slaves were discharged at the expense of their owner, excluding the jail fees, the court declining to render judgment for these. From which judgment the solicitor for the State appealed.
Revised Code, ch. 107, sec. 69, subjects the owner of a slave to costs in all cases of Superior Court jurisdiction where the slave if a free man would be liable.
Chapter 87, sec. 6, provides that every person committed to a public jail by lawful authority for any criminal offense or misdemeanor against the State shall bear all reasonable charges for carrying and guarding him to jail, and also for his support therein until released.
These two sections of the Code make the owner of the slaves in the case before us liable, it seems to us, for the jail fees, and we think they ought to be included in the taxed costs. S. v. Isaac, 13 N.C. 47, is direct authority for this view. There is error, therefore, in      (347) the judgment below. It should have been for the costs, including the jail fees.
PER CURIAM.                                              Reversed. *Page 266